      Case 1:18-cv-10626-VSB-GWG Document 74
                                          73 Filed 10/21/20
                                                   10/20/20 Page 1 of 4


                                                                        Sheppard, Mullin, Richter & Hampton LLP
                                                                        30 Rockefeller Plaza
                                                                        New York, New York 10112-0015
                                                                        212.653.8700 main
                                                                        212.653.8701 fax
    MEMORANDUM ENDORSEMENT                                              www.sheppardmullin.com

                                                                       Theodore C. Max
                                                                       212.653.8702 direct
                                                                       tmax@sheppardmullin.com


                                             October 20, 2020
By ECF
The Honorable Gabriel W. Gorenstein
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     Chanel, Inc. v. The RealReal, Inc., 18-cv-10626-VSB-GWG

Dear Judge Gorenstein:

        We are counsel for plaintiff Chanel, Inc. (“Chanel”) and write to seek clarification 1 of the
Court’s October 6, 2020 oral order (the “Order”) regarding discovery of a three-month sample of
records concerning CHANEL-branded handbags sold or offered for sale from defendant The
RealReal, Inc.’s (“TRR”) internal database. See 10/06/2020 Minute Entry; see Dkt. No 65
(transcript of October 6, 2020 telephonic discovery hearing). Having now received and reviewed
the transcript of the October 6, 2020 telephonic discovery hearing (the “October 6th Hearing”), 2
Chanel respectfully requests clarification of the latter portion of the Court’s order regarding the
procedure following the review of the results of the three-month sample.

       The October 6th Hearing addressed two joint discovery letters submitted by the parties
regarding the scope of discovery to be produced by TRR. 3 Defendant TRR sought to restrict
discovery to the “Seven Handbags” referenced in paragraph 45 of the Amended Complaint. See
Dkt Nos. 50 & 58. As a compromise, Chanel proposed a mechanism whereby TRR would
produce Chanel Serial Numbers and limited information concerning CHANEL-branded
handbags from TRR’s database records to enable Chanel to identify as a preliminary step
counterfeit items sold or offered for sale by TRR. TRR then offered a counter-proposal of a
three-month sample, without any explanation of the rationale for the three-month sample or any

1
  The Court has the power to clarify its previously-issued orders. Au New Haven, LLC v. YKK
Corp., No. 15CV03411GHWSN, 2018 WL 333828, at *3 (S.D.N.Y. Jan. 5, 2018); A.V. by
Versace, Inc. v. Gianni Versace, S.p.A., 126 F. Supp. 2d 328, 334 (S.D.N.Y. 2001); see Regal
Knitwear Co. v. NLRB, 324 U.S. 9, 15 (1945) (clarification of orders is within the sound
discretion of the district court). Clarification of orders previously issued may be obtained by
motion. N.A. Sales Co. v. Chapman Indus. Corp., 736 F.2d 854, 858 (2d Cir. 1984).
2
  Chanel placed an order for the transcript with the court reporter on October 6, 2020 and
received the transcript on October 13, 2020. A copy of the transcript of the October 6th Hearing
is attached hereto as Exhibit A.
3
  During the hearing, the parties and the Court also discussed several categories of discovery that
TRR had previously committed to produce, such as materials concerning its broad advertising
claims and policies and procedures concerning authentication of Chanel handbags.
      Case 1:18-cv-10626-VSB-GWG Document 74
                                          73 Filed 10/21/20
                                                   10/20/20 Page 2 of 4




The Honorable Gabriel W. Gorenstein
October 20, 2020
Page 2


explanation of TRR’s burden of production. In ruling on that issue, Your Honor stated the
following:

       So here’s what we’re going to do on this, we’re going to take this step by step
       and the first step is to try this three month period. And if it turns out that
       there’s significant counterfeiting, that will take us one way, if it turns out
       that there is no additional counterfeiting, that will take us another
       (indiscernible), considering it essentially a sample.

Dkt. No 65, Tr. at 36:3-10.

        Chanel respectfully requests that the Court clarify its Order regarding the level of
counterfeiting that Chanel needs to demonstrate in order to obtain additional Chanel Serial
Number discovery from TRR’s database. Your Honor’s Order appears to suggest that there are
discovery benchmarks: (1) if, from the three-month sample, Chanel can demonstrate
“significant” counterfeiting, it is presumably entitled to further discovery on the point; and (2) if
the three-month sample shows no indicators of counterfeiting, then the result will be different.
First, Chanel requests that the Court clarify the meaning of “significant counterfeiting” and what
level of “significant” counterfeiting is required to enable further discovery concerning additional
Chanel Serial Numbers from TRR’s database.

        Chanel is concerned that the lack of specificity of the Order may risk potentially creating
a conflict with Judge Broderick’s Opinion and Order dated March 30, 2020 [Dkt. No. 39] (the
“MTD Order”). As Judge Broderick held, citing this Court’s case law precedent and the Lanham
Act: “‘The plain language of the relevant statutes does not require that a plaintiff prove that a
defendant committed the infringement in any particular amount, or with any amount of
regularity. See 15 U.S.C. §§ 1114(1)[]. The amount of harm that the infringer inflicts goes to the
amount of damages rather than to his liability for damages; the trademark laws do not excuse
modest infringements by petty pirates.’” Dkt. No. 39 (quoting Gucci Am., Inc. v. Duty Free
Apparel, Ltd., 286 F. Supp. 2d 284, 290 (S.D.N.Y. 2003)); see also Koon Chun Hing Kee Soy &
Sauce Factory, Ltd. v. Star Mark Mgmt., Inc., No. 04CV2293(JFB)(SMG), 2007 WL 74304, at
*10 (E.D.N.Y. Jan. 8, 2007) (finding liability based on defendant’s sale of only two counterfeit
cans). Chanel discovered three of the counterfeit handbags referenced in paragraph 45 of the
Amended Complaint after an initial two-month investigation. As the Court noted in the MTD
Order, given that “The RealReal’s tagline is ‘AUTHENTIC LUXURY CONSIGNMENT’” and
“the company represents that ‘[a]uthenticity is the cornerstone of The RealReal’”, “The
RealReal’s advertisements regarding the authenticity of the products it sells, considered in
context, are literally false. Even if I were to conclude otherwise, I would still find that the
advertisements are likely to mislead or confuse customers.” Dkt. No. 39 at 25-26. As the Court
noted, seven alleged counterfeits alone, given TRR’s marketing and advertising, are significant
as a matter of law. Chanel fears that, while any level of counterfeits above zero is significant as
a matter of law, TRR has taken an opposite position, notwithstanding the absence of any
      Case 1:18-cv-10626-VSB-GWG Document 74
                                          73 Filed 10/21/20
                                                   10/20/20 Page 3 of 4




The Honorable Gabriel W. Gorenstein
October 20, 2020
Page 3


showing of burden with respect to providing additional Chanel Serial Numbers from TRR’s
database.

        TRR has made a considerable effort to limit discovery on CHANEL-branded items sold
by TRR and prevent Chanel from discovery concerning the actual extent of counterfeit
CHANEL-branded handbags sold by TRR which is a critical issue regarding the assessment of
damages and attorneys’ fees. TRR has advanced defenses, such as “Innocent Infringement,”
“Good Faith,” and “No Damage” (see Dkt. No. 44) that suggest TRR is contending that the
counterfeit bags at issue are a de minimus infringement and that there was no bad faith intent. As
Judge Broderick made clear in his MTD Order, a defendant’s purported good faith belief about
the “authenticity” of the goods it sells is not a valid defense:

       Finally, “wrongful intent is not a prerequisite to an action for trademark
       infringement [under the Lanham Act] . . . , and [ ] good faith is no defense.”
       Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 25 (2d Cir. 2004) (internal
       quotation marks omitted). Rather, “a retailer’s direct sale of an infringing product
       is sufficient to create liability.” GMA Accessories, Inc. v. BOP, LLC, 765 F. Supp.
       2d 457, 463 (S.D.N.Y. 2011)[.]

Dkt. No. 39 at 16. As a result, the potential ambiguity of the Order may give rise to an argument
that, notwithstanding that the additional sale of any infringing products is sufficient to create
liability, irrespective of intent, there is a threshold that must be met in order to permit further
discovery of additional Chanel Serial Numbers from TRR’s database. As a result, the level of
TRR’s counterfeiting uncovered in the three-month sample that is “significant” or not is
important and should not impose an improper limitation on Chanel’s ability to obtain additional
discovery. Chanel respectfully submits that evidence of any additional infringements should
suffice because there is no permissible level of counterfeiting. Chanel should be permitted
further discovery if additional counterfeits are discovered because even a single instance of
counterfeiting furthers Chanel’s allegations that TRR is not able to properly authenticate
CHANEL-branded items, that its purported “experts” do not properly authenticate CHANEL-
branded items, and that TRR’s advertising that all items sold are authentic and subject to the
“most rigorous” authentication methods by “experts” is false. See 15 U.S.C. § 1114(1) (using
singular “counterfeit” for liability); Cf. United States v. Foote, No. CR.A. 00-20091-01KHV,
2003 WL 22466158, at *2 (D. Kan. July 31, 2003) (finding that the sale of a single counterfeit
good may constitute an offense under federal criminal statute against use of counterfeit mark on
or in connection with goods). 4


4
  During the October 6th Hearing, TRR’s counsel incorrectly stated that Judge Broderick
dismissed a claim by Chanel that “companies like The RealReal should not be able to sell Chanel
because they could not represent that they were able to authenticate Chanel without this inside
information.” See Dkt. No 65, Tr. at 35:4-17. Chanel did not make such a claim nor did Judge
      Case 1:18-cv-10626-VSB-GWG Document 74
                                          73 Filed 10/21/20
                                                   10/20/20 Page 4 of 4




The Honorable Gabriel W. Gorenstein
October 20, 2020
Page 4


        Chanel therefore requests that the Court clarify its Order that: Evidence of counterfeiting
constitutes a “significant” level of to justify further discovery of database information and
records (including Serial Numbers) from TRR.

       We thank Your Honor for your consideration of this matter.

                                               Respectfully submitted,

                                               /s/ Theodore C. Max

                                               Theodore C. Max

                                  Denied without prejudice. Let’s see what the sample
TCM:er                            shows and then we can address this question if the parties
cc: Counsel of Record             can’t work it out.

                                  So Ordered.




                                    October 21, 2020




Broderick dismiss any such claim. See Dkt. No. 39. Rather, Judge Broderick dismissed
Chanel’s claims for (i) trademark infringement for use of Chanel’s trademarks with regard to
genuine goods, (ii) false endorsement, and (iii) violation of N.Y. GBL 349 & 350. Judge
Broderick upheld Chanel’s claims for (i) trademark infringement and counterfeiting, (ii) false
advertising under the Lanham Act, and (iii) unfair competition under New York common law.
And at no point in his order did Judge Broderick state that Chanel’s claims for counterfeiting and
false advertising were dependent upon the Seven Handbags referenced in paragraph 45 of the
Amended Complaint. Rather, Judge Broderick made clear that the false advertising claims,
which are based upon TRR’s advertisements and statements, including by its CEO Julie
Wainwright, regarding its “rigorous” authentication practices employed by TRR’s purported
“experts” authenticators and that every TRR item is in fact genuine, were sustained.
